Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s reply to the previous Office action, dated August 8, 2021, has been received. By way of this reply, Applicant has amended claims 1, 12, and 20.
	Claims 1-20 are therefore under examination.
	The rejections of record can be found in the previous Office action, dated February 8, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Applicant asserts that the Examiner has not satisfied the initial burden of presenting by a preponderance of evidence why a person skilled in the art would not recognize a description of the invention defined by Applicant's claims in the instant application. Applicant further asserts that the written description requirement for the claimed genus of self-masking tandem antibodies has been satisfied by “disclosure of relevant, identifying characteristics.”
Applicant’s remarks have been considered but are not found to be persuasive.
As stated in the previous Office action, for a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), "[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).
An adequate written description must contain enough information about the actual makeup of the claimed products — "a precise definition, such as structure, formula, chemic Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
In the instant case, the claims broadly encompass any tandem antibody comprising a first and second antibody-based domain, connected by a linker that is cleavable by a protease, and wherein the connection between the first antibody-based domain and the second antibody-based domain results in the masking of at least one of the first antigen-binding site and the second antigen-binding site. The present claims attempt to claim every tandem antibody with said respective functions, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification failed to disclose any exemplary antibody. The instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the claimed tandem antibody.
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For the above reasons, Applicant has failed to disclose possession of the claimed genus.
This rejection is therefore maintained.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably new matter rejection.
Applicant’s amendment, filed August 8, 2021, contains new matter in claims 1, 12, and 20 because the specification as-filed does not provide sufficient written description for the recitation that the portions of the self-masking antibody are covalently linked to the first antibody-based domain and the second antibody-based domain. 
The paragraphs Applicant pointed to for written support of the newly added limitation disclose antibodies connected to each other by a linker peptide that can be cleaved by a protease.  However, the specification does not disclose any specific type of chemical bond between the linker peptides and the antibodies.  The generic description of linker peptide connecting antibodies is not commensurate in scope with the newly added claim limitation of covalent bond.  Therefore, the specification as-filed does not provide sufficient written description for the new limitation.  
As such, the claims now recite a limitation which was not clearly disclosed in the specification as-filed and now change the scope of the instant disclosure as-filed. Such a limitation recited in the present claims, which did not appear in the specification, as-filed, introduces a new concept and violates the description requirement of the first paragraph of 35 U.S.C. 112.
This new ground of rejection is necessitated by Applicant’s amendment on August 8, 2021.

s 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant asserts that that the Examiner has not satisfied the initial burden to establish a reasonable basis to question the enablement provided for the claimed invention.
Applicant’s arguments have been considered but are not found to be persuasive for reasons of record.
Applicant has failed to rebut any of the arguments made in the previous Office action, dated February 8, 2021. Applicant has not presented any factual evidence to counter any of the grounds of rejection made in the previous Office action.  
As previously stated the claims are broadly drawn to any tandem antibody possessing the claimed features of two antibody-based domains connected by a linker peptide that is cleavable by a protease, wherein the connection between the first antibody-based domain and the second antibody-based domain results in the masking of at least one of the first antigen-binding site and the second antigen-binding site. Even in the context of the dependent claims limiting the scope of such a molecule to only antigens expressed on cancer cells and the listed proteases of claims 4 and 5, there is still tremendous scope of possible combinations of antibodies in the claimed genus.
The specification does not recite any antigen specificity, nor any peptide sequence of any of the domains of the tandem antibody. The specification does not state how the various portions 
This rejection is therefore maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-16, and 18-20 were previously rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rodeck (US20100189727A1).
Applicant’s amendments to the claims have overcome this issue, and this rejection is therefore withdrawn. However, Applicant’s amendments also necessitate a new ground of rejection, which will be discussed below.

Claims 1-11 and 20 were previously rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cai (US20160347849A1).
Applicant’s amendments to the claims have overcome this issue, and this rejection is therefore withdrawn. However, Applicant’s amendments also necessitate a new ground of rejection, which will be discussed below.

s 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Stagliano (US20120149061A1).
Stagliano teaches a composition comprising two antibodies or antibody fragments, each capable of specifically binding its target, connected by a masking moiety capable of inhibiting the specific binding of both antibodies to their targets, and at least one cleavable moiety (para. 0037). Stagliano further teaches that the masking moiety is covalently linked to the antibody (para. 0104 and 0211).
Stagliano also teaches that the cleavable moiety may be selected based on a protease that is co-localized in tissue with the desired target of the antibody. Stagliano describes cancer as one such example, specifically, proteases that have increased expression in or around tumors, and the antibodies bind to antigens expressed on cancer cells. (para. 0180). 
Stagliano also teaches that matrix metalloproteases and matripases as exemplary proteases (para. 0184-0186).
Stagliano also teaches the antibodies of the above system may be a Fab′ fragment, a F(ab′) 2 fragment, a scFv, a scAB a dAb, a single domain heavy chain antibody, and a single domain light chain antibody (para. 0012).
Stagliano also teaches that antibodies which are couple to the masking moieties an cleavable moieties of the above system display greatly reduced binding to their antigen (para. 0025).
Stagliano also teaches that the above antibodies may be used as part of a pharmaceutical composition (para. 0376).

This is a new grounds of rejection necessitated by Applicant’s amendment to the claims.

Claim Rejections - 35 USC § 103
Claims 5 and 17 were previously rejected under 35 U.S.C. 103 as being unpatentable over Rodeck in view of Cai.
Applicant’s amendments to the claims have overcome this issue, and this rejection is therefore withdrawn.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        

/SHARON X WEN/Primary Examiner, Art Unit 1644